 Case 2:16-cv-08697-MWF-SS Document 346 Filed 03/20/19 Page 1 of 11 Page ID #:13317




 1   JOSEPH H. HUNT
     Assistant Attorney General, Civil Division
 2   NICOLA T. HANNA
     United States Attorney
 3   DAVID M. HARRIS
     DAVID K. BARRETT
 4   ABRAHAM C. MELTZER
     JOHN E. LEE (CBN 128696)
 5   JACK D. ROSS (CBN 265883)
     Assistant United States Attorneys
 6         300 N. Los Angeles Street, Room 7516
           Los Angeles, California 90012
 7         Tel: (213) 894-3995; Fax: (213) 894-7819
           Email: john.lee2@usdoj.gov
 8   MICHAEL D. GRANSTON
     ROBERT McAULIFFE
 9   EDWARD CROOKE
     CAROL L. WALLACK
10   JUSTIN DRAYCOTT
     PAUL G. FREEBORNE
11   JESSICA E. KRIEG
     ZOILA E. HINSON
12   AMY L. LIKOFF
     ADAM R. TAROSKY
13   Attorneys, Civil Division, U.S. Department of Justice
           P.O. Box 261, Ben Franklin Station
14         Washington, D.C. 20044
           Tel: (202) 307-0486; Fax: (202) 307-3852
15         Email: carol.wallack@usdoj.gov
     JAMES P. KENNEDY, JR.
16   United States Attorney
     KATHLEEN ANN LYNCH
17   Assistant United States Attorney (Admitted PHV)
           138 Delaware Avenue
18         Buffalo, New York 14201
           Tel: (716) 843-5830; Fax: (716) 551-3052
19         Email: kathleen.lynch@usdoj.gov
     Attorneys for the United States of America
20
                            UNITED STATES DISTRICT COURT
21                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                  WESTERN DIVISION
22
     UNITED STATES OF AMERICA ex                No. CV 16-08697 MWF (SSx)
23   rel. BENJAMIN POEHLING,
                                                PLAINTIFFS’ SUPPLEMENTAL BRIEF
24               Plaintiffs,                    IN SUPPORT OF MOTION FOR
                                                SCHEDULING ORDER MODIFYING
25                      v.                      EXTENT OF DISCOVERY
26   UNITEDHEALTH GROUP, INC., et al., Date: April 8, 2019
                                       Time: 10:00 a.m.
27           Defendants.               Court: 5A, Hon. Michael W. Fitzgerald
28
 Case 2:16-cv-08697-MWF-SS Document 346 Filed 03/20/19 Page 2 of 11 Page ID #:13318




 1                                   INTRODUCTION
 2         In this False Claims Act (“FCA”) case, Plaintiffs allege that Defendants
 3   knowingly retained payments for millions of invalid diagnosis codes submitted to
 4   Medicare. Although Plaintiffs’ claims are limited to Defendants’ knowing failure to
 5   delete specific invalid diagnosis codes, Defendants have coopted discovery in this case
 6   to challenge the payment methodology of the entire Medicare Advantage (“MA”)
 7   program. They argue that the payments they received over the past decade for valid
 8   diagnosis codes were too low and that they are entitled to retain payments for invalid
 9   diagnoses to compensate for this. Alternatively, they claim that the damages to
10   Medicare resulting from their knowing failure to delete invalid diagnoses should be
11   reduced to compensate them for the purportedly “too low” payments for valid diagnoses.
12         Defendants’ challenge to the MA payment model has no relevance to the
13   legitimate claims or defenses in this action. As the government explained in its recent
14   motion for review of the Magistrate Judge’s order compelling production of internal
15   agency deliberations (Dkt. 334), such a challenge (i) is not a valid defense to fraud; (ii)
16   was part of Defendants’ Counterclaim, which they have already agreed this Court lacks
17   subject matter jurisdiction to adjudicate; and (iii) is not relevant to damages in this FCA
18   action, which rest only upon the submission of invalid (not valid) diagnoses.
19         To ensure that discovery proceeds in the manner required by Rule 26(b), Plaintiffs
20   sought a threshold ruling on Defendants’ legal obligation to correct claims for risk-
21   adjusted payments which were based on invalid diagnosis codes (i.e., false claims) (Dkt.
22   234). Despite the pendency of Plaintiffs’ requests for appropriate limitations,
23   Defendants have significantly expanded their burdensome discovery demands on
24   irrelevant issues not only on the government under Rule 34, but also from third-parties
25   under Rule 45. The need for appropriate limits on discovery was made manifest by
26   Defendants’ recent motion to compel the production of privileged material, which forced
27   the Centers for Medicare and Medicaid Services (“CMS”) to divert considerable
28   resources from running the Medicare Program to logging internal agency documents and

                                                   2
 Case 2:16-cv-08697-MWF-SS Document 346 Filed 03/20/19 Page 3 of 11 Page ID #:13319




 1   perfecting privilege with respect to inordinately broad categories of material that are
 2   irrelevant to Plaintiffs’ claims or any legitimate defense.
 3         Plaintiffs therefore renew their request that the Court set appropriate discovery
 4   limits in this case and ask the Court enter the accompanying proposed order. The
 5   proposed order forecloses discovery on Defendants’ improper challenge to the payment
 6   process, which challenge is ever expanding and well outside of the scope of permissible
 7   Rule 26 (b) discovery. The order also forecloses certain discovery regarding the
 8   materiality of diagnosis codes to the MA payment process and the obligation to delete
 9   knowingly invalid diagnosis codes that, as explained in previous briefing, are settled
10   issues under this Court’s prior rulings and Ninth Circuit precedent.
11                                     BACKGROUND
12         Based on the discovery requests that they have propounded to date, Defendants
13   clearly intend to use this action to litigate their program-level grievances over how
14   Medicare calculates payments to every insurer participating in the MA program based on
15   their submission of valid diagnosis data. Much of Defendants’ improper discovery
16   relates to their contention that the payment coefficients for certain risk-adjusting medical
17   conditions were “too low” because they were determined based on unaudited diagnosis
18   data in fee-for-service (FFS) claims submitted to Medicare. Defendants appear to seek
19   this discovery in an attempt to prove that they are entitled to keep payments for invalid
20   diagnoses as compensation for the purportedly “too low” payments for valid diagnoses.
21   Indeed, United has explicitly stated that it will continue its attempts to litigate its
22   underpayment contentions in multiple “other fora.”1
23
           1
24            See United’s Resp. to U.S.’ Mot. to Dismiss Counterclaims (Dkt. 249) at 2
     (“United . . . has argued that CMS should adopt an ‘adjuster’ mechanism that would
25   compare the presence of unsupported diagnosis codes in an MA plan’s data with the
     presence of such codes in the traditional Medicare data and account for the difference. . .
26   . It has done so in administrative comments on notice-and-comment rulemakings, in
     meetings with CMS officials, in its currently pending Administrative Procedure Act
27   challenge to a 2014 CMS regulation, and in its briefs in this case. And United intends to
     continue asserting that position in other fora, too, because CMS’s refusal to adopt an
28   adjuster already has resulted in United being paid less than it should have been under its
     contracts with CMS and the payment requirements of the Medicare Act.”).
                                                    3
 Case 2:16-cv-08697-MWF-SS Document 346 Filed 03/20/19 Page 4 of 11 Page ID #:13320




 1          To date, United has served the United States with 128 document requests. Many
 2   of those requests concern the development, implementation, calibration, and evaluation
 3   of the payment model from 2004 to present date. United also seeks documents related to
 4   the examination of the possible use of a payment error rate adjuster, referred to as an
 5   FFS Adjuster, for administrative Risk Adjustment Data Validation (“RADV”) audits
 6   conducted by CMS. CMS said that it would use such an adjuster when it decided to
 7   extrapolate its audit results to determine contract-level overpayments. Defendants
 8   further seek all data used over the last 15 years (i) to calibrate and recalibrate the
 9   coefficients for the model (and additional data to perform their own calibrations), and (ii)
10   to evaluate the possible use of the FFS Adjuster for extrapolated audits. All told,
11   Defendants are demanding a vast quantity of documents and a huge volume of data
12   relating to these issues. See Declaration of Carol L. Wallack (Attachment 1 hereto) at
13   ¶ 2 (identifying Defendants’ document requests relating to the FFS Adjuster issue and
14   the development, evaluation, and calibration of the risk adjustment model). 2
15          Defendants recently expanded the scope of discovery relating to this actuarial
16   equivalence/FFS Adjuster issue by seeking documents and data relating to a rule recently
17   proposed by CMS relating to RADV audits and to a study supporting the proposed rule.
18
            2
               For example, Defendants request all documents regarding:
19
        •   “the RADV Medicare fee-for-service (“FFS”) error rate adjuster discussed in
20          CMS’s Notice of Final Payment Error Calculation Methodology for Part C
            Medicare Advantage Risk Adjustment Data Validation Contract-Level Audits
21          (Feb. 24, 2012)” (Request for Production [“RFP”] 6);
        •   “the methodology by which the Government calculates Risk Adjustment Factors
22          [i.e., coefficients]” from 1997 to 2017 (RFP 24);
23      •   “the development and operation of the CMS-HCC Risk Adjustment Model [for
            payment years 2004 to 2017], including but not limited to Documents identifying
24          and explaining the specific data used to calibrate the CMS-HCC Risk Adjustment
            Model” (RFP 100);
25      •   “how the data were selected and which records were specifically selected to create
            the 5% Medicare Standard Analytic files . . . used to develop, calibrate, and
26          recalibrate the CMS-HCC Risk Adjustment Model” for payment years 2004 to
            2017 (RFP 101); and
27
        •   “All data from all fields included in the 5% Fee-For-Service Medicare file used to
28          develop, calibrate, or recalibrate the CMS-HCC Risk Adjustment Model” for
            payment years 2004 to 2017 (RFP 102).
                                                   4
 Case 2:16-cv-08697-MWF-SS Document 346 Filed 03/20/19 Page 5 of 11 Page ID #:13321




 1   In October 2018, CMS published a study finding that, contrary to Defendants’
 2   speculative contention, any errors in the FFS diagnosis data did not cause the payments
 3   to insurers for valid codes to be “too low.” See Notice of Recent Proposed Medicare
 4   Part C Regulation, Exhibit 2, Dkt. 307-2 (Fee for Service Adjuster and Payment
 5   Recovery for Contract Level Risk Adjustment Data Validation Audits (Oct. 26, 2018)) at
 6   6 (hereinafter “FFS Adjuster Study”) (concluding that “diagnosis error in FFS claims
 7   data does not lead to systematic payment error in the MA program.”). On November 1,
 8   2018, CMS published a notice of proposed rulemaking in which it summarized the FFS
 9   Adjuster Study and proposed “not [to] include an FFS Adjuster” in its methodology for
10   calculating overpayments collected through RADV audits. Policy and Technical
11   Changes to the Medicare Advantage Program for 2020 and 2021 Proposed Rule, 83 Fed.
12   Reg. 54,982-01 at 55,041 (Nov. 1, 2018) (“2018 Proposed Rule”).
13         On November 20, 2018, Defendants sent CMS a letter requesting information and
14   data relating to the FFS Adjuster Study. Thereafter, on December 21, 2018, Defendants
15   served the United States with requests in this case for all conceivable documents and
16   data relating to both the FFS Adjuster Study and the proposed rule. Defendants also
17   issued a third-party subpoena demanding similar information from Research Triangle
18   Institute International (“RTI”), a CMS contractor that assisted the agency in developing
19   the risk adjustment model, calibrating the model, and analyzing the RADV FFS Adjuster
20   issue. In addition to information about the proposed rule, Defendants sought a vast
21   quantity of documents and data in RTI’s possession from 2002 to the present relating to
22   the risk adjustment model, the calibration of the model, and the FFS Adjuster issue. See
23   Declaration of Carol L. Wallack (Attachment 1 hereto) at ¶ 3. Defendants have sought
24   similar discovery from another CMS contractor named ARDX.
25                                         ARGUMENT
26         Defendants’ challenge to the payment methodology and coefficients is not a valid
27   defense to fraud. Defendants have known for many years that the FFS data used to
28   calibrate the coefficients is unaudited and may include diagnoses that are unsupported by

                                                 5
 Case 2:16-cv-08697-MWF-SS Document 346 Filed 03/20/19 Page 6 of 11 Page ID #:13322




 1   FFS beneficiaries’ medical records (over-reporting) and not include all diagnoses that are
 2   supported by their records (under-reporting). Prior to each payment year (and before
 3   MA insurers submitted bids for Part C contracts), CMS publishes the proposed risk
 4   adjustment methodology and coefficients for public comment in an “Advanced Notice”
 5   and then publishes the final methodology and coefficients in an “Announcement.” 42
 6   U.S.C. § 1395w-23(b)(1)-(3). If Defendants truly objected to the payment model or
 7   coefficients, they could have challenged the agency’s final Announcements under the
 8   Administrative Procedure Act (“APA”), 5 U.S.C. § 700 et seq. Cf. Minuteman Health,
 9   Inc. v. U.S. Dep’t of Health & Human Servs., 291 F. Supp. 3d 174, 179 (D. Mass. 2018)
10   (APA challenge to HHS’ risk adjustment model under the Affordable Care Act); N. Mex.
11   Health Connections v. U.S. Dep’t of Health & Human Servs., 340 F. Supp. 3d 1112,
12   1120-21 (D.N.M. 2018) (same). But Defendants never did this. Instead, Defendants
13   voluntarily entered into hundreds of contracts with CMS, agreed to comply with the
14   regulatory and contractual program requirements,3 and accepted billions of dollars in
15   risk-adjusted payments for years based on the finalized and published coefficients.
16   Defendants cannot knowingly avoid their obligation to delete invalid diagnosis codes
17   and then escape liability for fraud by challenging the payment model. See Cedars-Sinai
18   Med. Ctr. v. Shalala, 125 F.3d 765, 769 (9th Cir. 1997) (rejecting argument that APA
19   challenge to Medicare payment rule could be heard as a defense in FCA case); see also
20   U.S. Mem. in Supp. of Mot. for Review (Dkt. 334-1), at 10-12. Their payment challenge
21   is not a cognizable defense that can be pursued within the bounds of Rule 26.
22         In addition, an APA action was the only appropriate means of challenging the
23
24         3
             The regulatory requirement that medical records substantiate diagnoses is
25   unambiguous. As discussed at page 12 of Plaintiffs’ Reply Memorandum in Support of
     Joint Motion for Partial Summary Judgment (Dkt. 272), all diagnosis data submitted to
26   CMS for any healthcare programs must comply with the International Classification of
     Diseases (“ICD”) guidelines, 42 C.F.R. § 162.1002(a)(1)(i), (b)(1) & (c)(2)(i), and these
27   guidelines clearly require that the patients’ medical records substantiate the diagnoses
     assigned to them. A CMS risk adjustment data regulation reiterates this by reminding
28   insurers that they must comply with all national standards for the submission of data,
     which includes the ICD guidelines. 42 C.F.R. § 422.310(d)(1).
                                                 6
 Case 2:16-cv-08697-MWF-SS Document 346 Filed 03/20/19 Page 7 of 11 Page ID #:13323




 1   coefficients because such an action would have enabled a court to remand to the agency
 2   to modify its methodology and recalibrate the coefficients and avoided unnecessary
 3   judicial involvement in a complex payment program for which Congress has given the
 4   agency significant discretion. In contrast, the use of this FCA action, which concerns
 5   only a specific set of invalid diagnosis codes, to recalibrate the entire model and re-
 6   determine the coefficients used to pay every MA insurer over the last decade is
 7   inappropriate and would vastly and improperly expand the scope of fact and expert
 8   discovery, motion practice, and the trial in this action. Similarly, if Defendants want to
 9   challenge the recently proposed RADV audit methodology rule, they can pursue an APA
10   action once the rule is finalized, just like any other MA insurer.
11         Furthermore, Defendants have been clear that they intend to pursue their claim for
12   damages purportedly resulting from any “too low” payments for valid diagnosis codes in
13   the Court of Federal Claims. Defendants initially attempted to file their counterclaims in
14   this Court. In those counterclaims, Defendants explained that their claim for an FSS
15   adjuster pertains to the “lower payment to an MA plan for a patient who does have that
16   condition (and a supported diagnosis code to go with it).” Counterclaim, ¶ 10 (emphasis
17   original). Defendants now concede that this Court “lacks jurisdiction” over those
18   claims. See Defs.’ Opp. to Mot. to Dismiss (Dkt. 249) at 3:25. And this Court has
19   likewise recognized that payments made for valid diagnoses are not part of Plaintiffs’
20   case. See Order (Dkt. 212), at 21-22 (“the real issue is the actual invalid codes that were
21   submitted and not deleted”). Thus, this Court lacks subject matter jurisdiction to
22   adjudicate Defendants’ counterclaims or to entertain discovery on the challenge.
23         The FFS Adjuster issue is also irrelevant to Plaintiffs’ FCA claim. Plaintiffs
24   allege that Defendants submitted hundreds of thousands of invalid claims for which they
25   were not entitled to payments and wrongfully retained such payments. Unlike RADV
26   audits (for which a payment error rate is extrapolated to an entire contract), Plaintiffs do
27   not rely on extrapolation or seek contract-level overpayments. Instead, each
28   overpayment alleged in this case is tied to a single corresponding invalid diagnosis code,

                                                   7
 Case 2:16-cv-08697-MWF-SS Document 346 Filed 03/20/19 Page 8 of 11 Page ID #:13324




 1   or false claim for payment. As a result, each separate submission of an invalid diagnosis
 2   code and corresponding knowing avoidance of an obligation to delete that invalid
 3   diagnosis code is a separate and freestanding FCA violation. In this context, the concept
 4   of actuarial equivalence does not change what constitutes a false claim or a violation of
 5   the FCA. See UnitedHealthcare Ins. Co. v. Azar, 330 F. Supp. 3d 173, 189 (D.D.C.
 6   2018) (“United does not contend that Medicare Advantage insurers should be permitted
 7   knowingly or recklessly to bill CMS for erroneous diagnosis codes.”). Even if
 8   Defendants were correct that the use of unaudited FFS diagnosis data resulted in some of
 9   the coefficients being “too low,” that would mean only that Defendants may not have
10   been paid sufficiently for valid diagnoses – not that they can knowingly retain payment
11   for invalid diagnoses.
12         Actuarial equivalence and FFS Adjuster arguments are also irrelevant to the
13   determination of the overpayments or damages in this case. The calculation of
14   overpayments or damages resulting from the failure to delete invalid diagnoses is
15   straightforward and does not implicate the payment process for valid codes. If Medicare
16   paid an increased amount to an insurer based on an invalid diagnosis code, that entire
17   amount must be recovered. See Pls.’ First Am. Compl. (“FAC”) (Dkt. 171) at 235-38.
18   First, Plaintiffs will re-calculate each individual beneficiary’s risk score without the
19   invalid diagnoses identified through Defendants’ chart reviews. Second, Plaintiffs will
20   calculate the amount that would have been paid to Defendants for that beneficiary based
21   on the revised risk score and published coefficients. The overpayment or damage is the
22   difference between what was paid and what would have been paid for that individual
23   beneficiary based on his or her revised risk score. Payments for valid codes are not
24   affected or implicated in this analysis.
25         Finally, there is no merit to Defendants’ argument that they need internal agency
26   deliberative documents relating to an FFS Adjuster to show that they had a reasonable
27   good-faith belief that they were entitled to a “free pass” for a certain number of false
28   claims based on invalid diagnoses and knowingly retain the amounts Medicare paid

                                                   8
 Case 2:16-cv-08697-MWF-SS Document 346 Filed 03/20/19 Page 9 of 11 Page ID #:13325




 1   based on these false diagnoses. (Dkt. 310 at 27.) Regulations unambiguously establish
 2   that medical record documentation must substantiate all diagnosis data submitted to
 3   CMS for all healthcare programs. See supra footnote 2. CMS has always been clear that
 4   unsubstantiated diagnosis codes are invalid for payment purposes. See FAC ¶¶ 89-91
 5   (describing manuals and guides CMS has issued publicly since 2003 consistently stating
 6   that diagnosis data submitted for risk-adjusted payments must be supported by patients’
 7   medical records). Defendants do not need discovery of internal agency documents to
 8   understand their legal obligations, as these obligations were set forth in public
 9   documents such as regulations, manuals and guides and incorporated into all of
10   Defendants’ Part C contracts.
11                                     CONCLUSION
12         For the foregoing reasons, Plaintiffs respectfully request that the Court enter the
13   proposed order submitted with this supplemental brief.
14                                           Respectfully submitted,
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  9
     Case 2:16-cv-08697-MWF-SS Document 346 Filed 03/20/19 Page 10 of 11 Page ID
                                     #:13326



 1    Dated: March 20, 2019            JOSEPH H. HUNT
                                       Assistant Attorney General
 2                                     NICOLA T. HANNA
                                       United States Attorney
 3                                     DAVID M. HARRIS
                                       DAVID K. BARRETT
 4                                     ABRAHAM C. MELTZER
                                       JACK D. ROSS
 5                                     Assistant United States Attorneys
 6                                     MICHAEL D. GRANSTON
                                       ROBERT McAULIFFE
 7                                     EDWARD CROOKE
                                       CAROL L. WALLACK
 8                                     JUSTIN DRAYCOTT
                                       PAUL G. FREEBORNE
 9                                     JESSICA E. KRIEG
                                       ZOILA E. HINSON
10                                     AMY L. LIKOFF
                                       ADAM R. TAROSKY
11                                     Civil Division, Department of Justice
12                                     JAMES P. KENNEDY, JR.
                                       Acting United States Attorney
13                                     KATHLEEN ANN LYNCH
                                       Assistant United States Attorney
14
15                                     /s/ John E. Lee
                                       JOHN E. LEE
16                                     Assistant United States Attorney
                                       Attorneys for the United States of America
17
      Dated: March 20, 2019            ERIC R. HAVIAN
18                                     HARRY LITMAN
                                       JESSICA MOORE
19                                     Constantine Cannon LLP
20                                     STEVE HASEGAWA
                                       Phillips & Cohen LLP
21
                                       WILLIAM CHRISTOPHER CARMODY
22                                     ARUN SUBRAMANIAN
                                       WILLIAM R.H. MERRILL
23                                     JOHN P. LAHAD
                                       WESTON O’BLACK
24                                     GENG CHEN
                                       CATRIONA LAVERY
25                                     Susman Godfrey LLP
26
                                       /s/ Henry C. Su
27                                     HENRY C. SU
                                       Attorneys for Relator Benjamin Poehling
28

                                           10
     Case 2:16-cv-08697-MWF-SS Document 346 Filed 03/20/19 Page 11 of 11 Page ID
                                     #:13327



 1                                           Attestation
 2         I hereby attest that the other signatory listed, on whose behalf the filing is
 3   submitted, concurs in the filing’s content and has authorized the filing.
 4    Dated: March 20, 2019
 5
                                             /s/ John E. Lee
 6                                           JOHN E. LEE
                                             Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  11
